455 F.3d 1052
UNITED STATES of America, Plaintiff-Appellee,v.Kevin Eric CURTIN, Defendant-Appellant.
No. 04-10632.
United States Court of Appeals, Ninth Circuit.
July 28, 2006.

Nancy J. Koppe, Esq., USLV-Office of the U.S. Attorney, Las Vegas, NV, for Plaintiff-Appellee.
Cal J. Potter, III, Esq., Potter Law Offices, Las Vegas, NV, for Defendant-Appellant.
Before MARY M. SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court,1 it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.



Notes:


1
 Judge Rawlinson is recused